
 Exhibit 10.23
 
Sport Endurance, Inc.
222 Broadway, 19th Floor
New York, NY 10038




August 17, 2017






Re:          Sport Endurance, Inc. / Forbearance on Senior Secured Promissory
Notes


Dear Sirs:


This letter agreement (the “Agreement”) acknowledges that in exchange for Sport
Endurance, Inc. (the “Company”) paying ____________ $10 and other good and
valuable consideration, receipt of which is acknowledged, ____________ extends
the due date of  the 10% Senior Secured Promissory Note (the “Senior Note”), to
and including 5:00 pm on December 27, 2017, the “Due Date”).


Without modifying or amending the terms of the Senior Note, the Security
Agreement or the Purchase Agreement, __________ agrees to forebear and not to
seek collection against the Company of any amounts due under the Senior
Note, Security Agreement or Purchase Agreement through and until the Due Date.
The period of forbearance provided in this Agreement shall terminate on the Due
Date if the amount due under the Senior Note is not paid within that period.


Except as modified by this Agreement, the Company hereby ratifies and confirms
the terms and provisions of the Senior Note, the Security Agreement and the
Purchase Agreement. The Senior Note, Security Agreement, Purchase Agreement and
all other agreements, instruments and other documents executed in connection
with the obligations of the Company under the Senior Note are legal, valid,
binding and enforceable against the Company in accordance with their terms.


Any number of counterparts of this Agreement may be signed and delivered, each
of which shall be considered an original and all of which, together, shall
constitute one and the same instrument.


Please sign below evidencing your agreement to be bound by this Agreement and
return to us.





--------------------------------------------------------------------------------

Very truly yours,




_________________________
David Lelong
President and CEO








We hereby agree to the foregoing:


By:          




Title:





